In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 07-2225
CORNELIOUS WILLIAMS,
                                                  Plaintiff-Appellant,
                                  v.

AIRBORNE EXPRESS, INC.,
                                                 Defendant-Appellee.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 05 C 2211—George M. Marovich, Judge.
                          ____________
       ARGUED MARCH 4, 2008—DECIDED APRIL 8, 2008
                          ____________


  Before CUDAHY, KANNE, and EVANS, Circuit Judges.
  KANNE, Circuit Judge. Cornelious Williams was fired
from his job as a driver for Airborne Express. He sued
Airborne, claiming he was fired because he is African-
American, in violation of Title VII of the Civil Rights Act
of 1964. See 42 U.S.C. § 2000e-2. The district court granted
summary judgment for Airborne. The court reasoned
that Williams could not prove that any similarly situ-
ated employee had been treated differently or that Air-
borne’s reason for firing him was a pretext for discrim-
ination. We affirm.
2                                              No. 07-2225

  Williams admitted most of the relevant facts in his
response to Airborne’s statement of undisputed facts. In
his appellate briefs he now tries to contradict some of
what he admitted at summary judgment, but he is bound
by his admissions. See Holmes v. Village of Hoffman Estates,
511 F.3d 673, 680-81 (7th Cir. 2007). So, we set forth the
facts as agreed by the parties and note where there re-
mains a dispute.
  Williams worked at Airborne for approximately nine
years. He was a member of the International Brother-
hood of Teamsters, AFL-CIO, Local No. 705, which is
party to a collective bargaining agreement with Airborne.
He was a union steward from 1999 until Airborne fired
him.
  It seems to be Airborne’s practice to “terminate” employ-
ees who violate Airborne’s policies, and then later to
investigate their conduct and determine whether a lesser
punishment is appropriate. Williams was no stranger to
this procedure. In March 2002 he was terminated for
exercising in a gym in the Sears Tower instead of making
his scheduled deliveries. Mark Simpson, the District
Field Service Manager, investigated the incident and
decided to reinstate Williams after he served a suspen-
sion. In August 2002 Williams was terminated for gross
insubordination after he screamed at a supervisor and
called him a coward, and again Simpson reduced the
punishment to a suspension. Williams’s personnel records
also show that in 1998 he was “taken out of service” for
gross insubordination.
  But the last straw, according to Airborne, was a heated
argument that Williams had with Eric Stiverson, a field
supervisor. In January 2003 Williams saw Stiverson
handling freight. Williams believed Stiverson was vio-
No. 07-2225                                               3

lating the terms of the collective bargaining agreement
because, under the agreement, members of management
generally are not allowed to handle freight. Williams
expressed his concern to Stiverson, and Stiverson replied
that he was conducting a security audit that did not vio-
late the agreement. Williams was unsatisfied with
Stiverson’s response, so he and Andre Polk, another union
steward, went into Airborne’s office to file a grievance.
Stiverson followed Williams into the office. The situa-
tion quickly escalated and became heated. Stan Foster,
another union steward, testified at his deposition that the
ensuing argument was the worst he had ever seen. Wil-
liams alleged that Stiverson was the aggressor, and testi-
fied at his own deposition that Stiverson pushed “up
against [his] back.” Stiverson asked Williams his name—
Stiverson and Williams generally did not work during the
same shift—and whether he was “on the clock.” Williams
would not answer the questions and shouted, “You know
who I am.” Stiverson then terminated Williams on the
spot and demanded his Airborne identification card. Wil-
liams responded by extending his arms and screaming
repeatedly, “If you’re so hard, come and take it.” Stiverson
thought Williams was challenging him to a fight. Michael
Montgomery, a manager, also asked Williams to hand
over his identification, to no avail. Williams eventually
left with his identification. Stiverson and Montgomery
sent memos to Williams telling him that he had been
terminated for gross insubordination and failure to turn
over company property.
  Although Stiverson and Montgomery were authorized
to terminate employees, Simpson reviewed their deci-
sions and had the discretion to uphold or modify the
punishments. Simpson investigated the confrontation
4                                                 No. 07-2225

between Williams and Stiverson and reviewed the deci-
sion to terminate Williams. Simpson interviewed wit-
nesses and concluded that Williams had ignored
Stiverson’s and Montgomery’s requests, and that
Stiverson believed Williams was trying to start a fight.
Simpson also learned that customers at the front counter
had overheard the argument. He concurred that Williams
had been insubordinate and had failed to turn over com-
pany property. Simpson approved the discharge of Wil-
liams based on the findings of his investigation and
Williams’s prior disciplinary problems.
  The union filed a grievance on behalf of Williams. The
union and Airborne presented evidence at a hearing be-
fore a board comprised of six representatives designated
by the union and management, and the board upheld
Airborne’s decision to fire Williams.
   Williams lodged a charge of discrimination with the
Equal Employment Opportunity Commission and received
a right-to-sue letter. He then filed suit in district court. The
parties took discovery, and Airborne moved for sum-
mary judgment. The district court granted Airborne’s
motion, reasoning that Williams lacked evidence that any
similarly situated employee who is not African-American
had been treated differently and, alternatively, that Wil-
liams could not establish that Airborne’s stated reason
for firing him was a pretext for discrimination.
  De novo review, see Gates v. Caterpillar, Inc., 513 F.3d
680, 685 (7th Cir. 2008), shows that the district court
properly granted summary judgment in favor of Airborne.
Williams did not offer direct evidence of discrimination,
nor did he introduce enough evidence to survive sum-
mary judgment under the indirect method. See McDonnell
No. 07-2225                                                 5

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); Anders v.
Waste Mgmt. of Wis., Inc., 463 F.3d 670, 676 (7th Cir. 2006).
  Williams did not establish a prima facie case. Airborne
already had disciplined him three times (twice in the
previous year) and still he was insubordinate again, so
he could not show that he was meeting Airborne’s legiti-
mate job expectations. See Squibb v. Mem’l Med. Ctr.,
497 F.3d 775, 788 (7th Cir. 2007).
  Moreover, Williams produced no evidence that any
similarly situated white employee was treated more
favorably. In the district court Williams asserted that
several white employees were similarly situated, but on
appeal he abandons that contention as to all but Kyle
Hengsen. Williams points to Hengsen’s declaration that
he was terminated “at least three times for gross insub-
ordination” and that each time Airborne “rescinded” his
termination. But after discovery Williams was able to
corroborate only one of these purported terminations.
Hengsen once was suspended for gross insubordination
because he pulled a driver off an assignment to com-
plete a grievance form, and Simpson later reduced his
punishment to a suspension. Airborne offered evidence
that Hengsen was reinstated because this was his first
offense, and so Williams cannot compare himself to
Hengsen because Williams was reinstated after being
terminated at least two times. As for the other incidents that
supposedly led to Hengsen being terminated and rein-
stated, Williams did not supply details about these other
incidents and thus could not establish that he and Hengsen
engaged in similar behavior. See Gates, 513 F.3d at 690-91
(plaintiff must identify comparators who engaged in
like conduct under like circumstances). Furthermore,
Williams offered no evidence about how long Hengsen
6                                               No. 07-2225

had worked for Airborne or how much time had passed
between his incidents of insubordination, but this infor-
mation is especially relevant when a plaintiff, like Wil-
liams, attempts to compare himself to another employee
based on the number of reprimands each received. See
Crawford v. Ind. Harbor Belt R.R. Co., 461 F.3d 844, 846 (7th
Cir. 2006).
   The failure to establish any single element of the prima
facie case dooms a discrimination claim. See Bio v. Fed.
Express Corp., 424 F.3d 593, 596 (7th Cir. 2005). But even
if Williams had made out a prima facie case, he did not
offer evidence to show that Airborne’s stated reason for
firing him was a pretext for discrimination. Simpson, the
ultimate decisionmaker, investigated the incident and
upheld Williams’s termination because Williams had
been grossly insubordinate, he tried to pick a fight after
he was terminated, he failed to turn over his identification,
and he already had been terminated at least twice. Wil-
liams recites a bevy of reasons why he believes Air-
borne’s stated rationale is not true, but none of them could
establish that Airborne’s reason was a lie. See Burks v. Wis.
Dep’t of Transp., 464 F.3d 744, 754 (7th Cir. 2006).
  Williams argues that Airborne could not have dis-
charged him for refusing to relinquish his identification
because Stiverson terminated him before demanding the
identification. But this argument misapprehends Air-
borne’s procedures. An employee is not discharged
permanently as soon as he is terminated. Rather, a super-
visor investigates the circumstances surrounding the
termination and makes the final decision whether to
discharge the employee. Simpson acted consistently
with this policy when he decided not to reinstate Williams
in part because Williams continued his aggressive con-
No. 07-2225                                                  7

duct and refused to turn over his identification after he
was terminated for gross insubordination. Williams also
insists that Airborne does not require fired employees to
return their identification cards. But this assertion is belied
by Williams’s statement to the grievance board that he
knew he was required to turn over his identification
when he was discharged. Nowhere in his briefs does
Williams acknowledge this prior admission. Williams
also protests that gross insubordination could not have
been the real reason he was discharged because, he
asserts, Airborne had no written policy defining “gross
insubordination,” the company sanctioned white em-
ployees less severely for gross insubordination, and the
company often failed to discipline other employees
who argued with supervisors. We have never required
proof of a written policy to show that an employer’s
decision was not a pretext for discrimination. And, as
we already have described, Williams put forward no
evidence from which we can make a valid comparison
between Williams’s conduct and that of white employees.
The remaining reasons Williams provides either mis-
state or lack support in the record. Thus, Williams gives
this court no reason to distrust Airborne’s legitimate
reason for firing him.
 Accordingly, the judgment of the district court is
AFFIRMED.




                     USCA-02-C-0072—4-8-08